DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 14 - 19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (claims 1 – 9, 12, and 13) and IV (claims 14 – 19) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The Inventions are also mutually exclusive. This is because the originally presented claims of Invention I comprise at least two sliding rails which are designed to be introduced through an access point of the turbine housing into the interior of the turbine housing and to be mounted in a lower turbine housing region such that they extend in a longitudinal direction; and a slide which can be introduced through the access point into the interior of the turbine housing, can be moved to and fro along the sliding rails in the longitudinal direction, and has a component receptacle device which, as viewed in the longitudinal direction, is fastened in a front end region of the base plate and is designed in such a way that the component to be removed or to be installed can be received on it and can be fastened to it releasably, the construction at least of the base plate being adapted to the construction of the component receptacle device in such a way that a weight of the component which is received on the component receptacle device is compensated for by way of the weight of the base plate as a counterweight, in such a way that wobbling of the slide on the sliding rails due to the additional weight of the component is prevented, none of which are required by the claims of Invention IV. Likewise, the product of Invention IV comprises a supporting construction configured to be secured adjacent to an annular opening to an interior chamber of a gas turbine engine; two sliding rails disposed parallel to each other and configured cantilever from the supporting construction: in a first direction through the openings and into the chamber and ending at a first end; and in a second direction away from the opening and ending at a second end; a sliding comprising: a component mount cantilevered upward from a base plate of a slide, none of which are required by the originally presented claims of Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14 – 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“adjustment device” in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that ‘adjustment device’ invokes interpretation under 35 U.S.C. 112(f) because ‘adjustment device’ (A) uses the generic placeholder ‘device,’ (B) is modified by the functional language of ‘moving the sliding face element up and down relative to the base plate,’ and (C) is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “which plurality of component receptacle flanges …” It is unclear as to whether Applicant intends ‘plurality of component receptacle flanges’ to refer to the ‘plurality of component receptacle flanges’ previously set forth in the claim, or whether Applicant intends to set forth a second set of a ‘plurality of component receptacle flanges,’ separate and independent from the ‘plurality of component receptacle flanges’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “which the plurality of component receptacle flanges …”
As explained above, claim limitation “adjustment device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner has been unable to find support for the limitation ‘adjustment device’ in the originally filed Specification. While the Specification provides antecedent basis for an “actuating device” which acts to move a sliding face element up and down relative to the base plate (paragraphs 9 and 27), the Specification does not provide sufficient structure for the ‘actuating device’ to performed the claimed function of moving the sliding face element up and down relative to the base plate. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 3, 6 – 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogle (U.S. Patent Application Publication Number 2016/0376927).
As to claim 1, Mogle teaches a device for installing an annular component which is arranged within a turbine housing at a position which is accessible via an access point of the turbine housing (abstract), comprising: two sliding rails which are designed to be introduced through the access point into an interior of the turbine housing and to be mounted in a lower turbine housing region such that they extend in a longitudinal direction and parallel to one another (figures 3 and 4, elements 48 being the ‘sliding rails’; page 3, paragraph 33), and a slide which can be introduced through the access point into the interior of the turbine housing, can be placed onto the sliding rails, can be moved to and fro along the sliding rails in the longitudinal direction (figure 3, elements 24 and 50 being the ‘slide’; pages 2 – 3, paragraphs 29 and 34), and comprises a base plate (figure 3, element 24 being the ‘base plate’; pages 2 – 3, paragraph 29) and a component mount which, as viewed in the longitudinal direction, is fastened in a front end region of the base plate and is designed in such a way that the component to be installed can be received on it and can be fastened to it releasably (figure 3, element 50 being the ‘component mount’; page 3, paragraph 34), the base plate being adapted to the component mount in such a way that a weight of the component which is received on the component mount is compensated for by way of a weight of the base plate as a counterweight, in such a way that wobbling of the slide on the sliding rails due to the weight of the component is prevented (figures 3 and 4, elements 24, 50, and 4; pages 3 – 4, paragraphs 34 – 36), wherein the component mount is configured to be disposed about, move to and from along, and not encroach a cylindrical shape comprising a major axis that is parallel to the longitudinal direction (figure 3, element 50, see below). Examiner notes that the component mount being disposed “about” can be found because “about” is defined by Merriam-Webster’s Dictionary as “reasonably close to” and “in the vicinity of.” Because the component mount of Mogle may be disposed ‘reasonably close to’ and ‘in the vicinity of’ a cylindrical shape, the component mount may be “disposed about” the cylindrical shape (figure 3, element 50, see below). Furthermore, the component mount is able to move to and from “along” the cylindrical shape can also be found because Merriam-Webster’s Dictionary defines “along” as “in a line matching the length or direction of.” Because the component mount of Mogle may be moved ‘in a line matching a direction of’ the major axis of the cylindrical shape, the component mount of Mogle may be moved to and from “along” the cylindrical shape (figure 3, element 50, see below).

    PNG
    media_image1.png
    334
    637
    media_image1.png
    Greyscale

As to claim 2, Mogle teaches that the base plate has an annular segment-shaped configuration (figure 3, element 24, see below).

    PNG
    media_image2.png
    311
    467
    media_image2.png
    Greyscale

As to claim 3, Mogle teaches that the front end region of the base plate can be moved in the longitudinal direction beyond the front end of the sliding rails (figure 3, elements 24 and 48). Examiner notes that Mogle teaches that a drive mechanism and aligner are mounted on the front and back end of the sliding rails (figure 3, elements 46 being the ‘drive mechanism’ and element 52 being the ‘aligner’; page 3, paragraphs 33 – 34), such that the ‘drive mechanism’ and ‘aligner’ prevent the base plate from being moved along the siding rails beyond the front and back ends of the sliding rails (figure 3, elements 24, 48, 46, and 52). However, Mogle further teaches the base plate comprising a spindle, which extend beyond the front end of the sliding rails when the base plate is moved to the front end of the sliding rails, against the aligner (figure 3, elements 24, 48, and 52, see below).

    PNG
    media_image3.png
    347
    282
    media_image3.png
    Greyscale

Mogle further teaches that a first sliding face is provided in a predefined region of the front end region on the underside of the base plate (figure 4, top or bottom surfaces of element 24).
As to claim 6, Mogle further teaches an embodiment in which the component mount has an annular carrier element which extends upward starting from the base plate and on which a plurality of component receptacle flanges which project outward in the longitudinal direction are provided in a manner which is distributed circumferentially (figure 4, elements 59 being the ‘component mount,’ element 58, being the ‘annular carrier element’; pages 3 – 4, paragraph 35, wherein the bolt/pin extending from element 58 into the component 4 being the ‘plurality of component receptacle flanges’), which the plurality of component receptacle flanges define radial outer faces which extend in the circumferential direction and are arranged on a common circular arc, a diameter of the common circular arc is slightly smaller than an internal diameter of the component (figure 4; pages 3 – 4, paragraph 35, wherein the bolt/pin extending from element 58 into the component 4 being the ‘plurality of component receptacle flanges’).
As to claim 7, Mogle teaches that an outwardly pointing end face of the annular carrier element defines a stop face for the component which is received on the component receptacle flanges (figure 4, elements 58 and 4).
As to claim 8, Mogle teaches that the annular carrier element is provided with through holes which extend in the longitudinal direction (figure 4, element 58).
As to claim 9, a handle is provided on the component mount, which allows for moving the slide manually on the sliding rails in the longitudinal direction (figures 3 and 5, element 64 being the ‘handle’).
As to claim 12, Mogle teaches that the first sliding face is circularly annular segment-shaped (figure 4, top surface of element 24).
Response to Arguments
Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.
Applicant first argues, on pages 7 – 8, that claimed elements “component mount” and “sliding face element” do not invoke interpretation under 35 U.S.C. 112(f). Examiner agreed that “component mount” does not invoke interpretation under 35 U.S.C. 112(f). Examiner further agrees that, in light of the amendments made to claim 4 which provides structural limitations to ‘sliding face element,’ claimed element ‘sliding face element’ also does not invoke interpretation under 35 U.S.C. 112(f).
Applicant further argues, on pages 9 – 10, that the component mount of Mogle is not ‘configured to be disposed about, move to and from along, and not encroach a cylindrical shape comprising a major axis that is parallel to the longitudinal direction.’ Examiner disagrees. Examiner cites element 50 of Mogle as being the ‘component mount’ (figure 3, element 50 being the ‘component mount’; pages 3 – 4, paragraphs 34 – 36). Regarding the cited limitation, Examiner notes that the component mount is disposed “about” can be found because “about” is defined by Merriam-Webster’s Dictionary as “reasonably close to” and “in the vicinity of.” Because the component mount of Mogle may be disposed ‘reasonably close to’ and ‘in the vicinity of’ a cylindrical shape, the component mount may be “disposed about” the cylindrical shape (figure 3, element 50, see below). Furthermore, the component mount is able to move to and from “along” the cylindrical shape can also be found because Merriam-Webster’s Dictionary defines “along” as “in a line matching the length or direction of.” Because the component mount of Mogle may be moved ‘in a line matching a direction of’ the major axis of the cylindrical shape, the component mount of Mogle may be moved to and from “along” the cylindrical shape (figure 3, element 50, see below). 

    PNG
    media_image1.png
    334
    637
    media_image1.png
    Greyscale


Regarding Applicant’s arguments regarding claims 14 - 19, on pages 11 – 12, Examiner notes that these claims have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726